Citation Nr: 0630764	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to September 1973 and from March 1983 to March 
1999.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision by 
the Roanoke RO.  The veteran also appealed denials of service 
connection for tinnitus and impotence.  A March 2003 rating 
decision granted those benefits.  In March 2003, a hearing 
was held before a Decision Review Officer(DRO) at the RO.  In 
June 2006, a Travel Board hearing was held before the 
undersigned.  Transcripts of these hearings are of record.  
It was agreed at the Travel Board hearing that the record 
would be held in abeyance for ninety days for additional 
evidence to be submitted.  No additional evidence has been 
received 

The matter of entitlement to a compensable rating for 
bilateral hearing loss is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action on his part is required.  


FINDING OF FACT

A chronic low back disability was not manifested in service 
and is not currently shown.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, outlines VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Significantly, the initial adjudication in this matter 
preceded enactment of the VCAA.  In Pelegrini, supra, the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
where notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  October 2001, December 2003, March 
2004, and March 2005 correspondence from the RO advised the 
veteran of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  He was advised to submit any medical evidence 
pertinent to his claim.  An April 2006 letters provided 
notice regarding ratings and effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  He 
has clearly received all critical notice and has had ample 
opportunity to respond/supplement the record after notice was 
given.  A March 2002 statement of the case (SOC) and May 2003 
and March 2005 supplemental SOCs (SSOCs) outlined the 
regulation implementing the VCAA, and also notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and the basis for the denial of the claim.  The 
veteran is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier along the way, 
nor is it otherwise alleged.  

Regarding the duty to assist, the veteran's service medical 
records are associated with the claims file and he was 
afforded a VA examination.  The veteran stated that he had 
not sought treatment for his low back since his separation 
from service; therefore, there are no treatment records to 
obtain.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of this claim.

II. Factual Background

Service medical records from the veteran's first period of 
service do not contain any mention of back complaints, 
findings, or diagnosis.  On service separation examination 
evaluation of the spine was normal.  In associated medical 
history the veteran denied recurrent back pain.

In May 1995, during his second period of active duty, the 
veteran complained of a one week history of middle /upper 
back pain.  Small spasms were noted on examination; the 
assessment was musculoskeletal strain.  On June 1995 follow-
up the assessments were left upper back strain and upper back 
pain.  On February 1999 retirement examination, there were no 
complaints, findings, or diagnosis of a back disorder.  On 
evaluation the spine was normal.

On October 1999 VA examination, the veteran complained of low 
back pain, which he reported had been intermittent since 
1995.  He indicated that the pain often cane without warning 
and was not precipitated by anything.  The physician 
indicated that there was no diagnosis of a low back disorder 
because there were no findings to substantiate one.
At a March 2003 DRO hearing, the veteran testified that he 
injured his back in 1995.  He stated that he was lifting bags 
and as he reached up felt a stabbing pain shoot up the right 
side of his back.  Because the pain interfered with his work 
and sleep, he went to a chiropractor and the problem was 
alleviated after three visits.  Since then he has had 
reoccurrences of pain in the same general area once or twice 
a year.  He has not sought medical treatment and instead 
received massage therapy.  Testimony from the veteran's wife 
corroborated his statements.

At a June 2006 Travel Board hearing, the testimony of the 
veteran and his wife was essentially consistent with the 
testimony before the DRO.  The veteran stated that he had no 
diagnosis of a back disorder and had not sought medical 
treatment.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

The threshold requirement in any claim seeking service 
connection is that there must be competent evidence (a 
medical diagnosis) of current disability.  See 38 U.S.C.A. 
§ 1110; Hickson, supra.  Without competent evidence (a 
medical diagnosis) of current disability, there is no valid 
claim of service connection for such disability.  

Here, there is no current medical diagnosis of a low back 
disability (and no competent evidence that a chronic low back 
disability was found at any time postservice).  The veteran 
has stated that he has episodes of back pain once or twice a 
year, but that he has not sought any medical treatment for 
the back pain since service.  On VA examination the examiner 
determined that a back disorder could not be diagnosed as 
there were no findings to support such diagnosis.  
Consequently, the threshold legal requirement for 
establishing service connection is not met, and service 
connection for a low back disability is not warranted.


ORDER

Service connection for a low back disability is denied.


REMAND

At a June 2006 Travel Board hearing, the veteran claimed that 
his hearing acuity had declined since his last VA examination 
two years prior.  An audiolgical evaluation to determine the 
current severity of his bilateral hearing loss is indicated.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for a VA 
audiologic evaluation (with audiometric 
studies) to determine the current 
severity of the veteran's bilateral 
hearing loss.  

2.  The RO should then readjudicate this 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


